— In a medical malpractice action, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Krausman, J.), dated January 3, 1985, as denied her motion to strike certain specified items from the demand for a bill of particulars of the defendants Anthony N. Manoli and Anthony N. Manoli, M.D., P.C.
Order reversed insofar as appealed from, with costs, and items Nos. 2, 3, 4, 5, 6, 7, 10, 11 and 27 of the demand for a bill of particulars of the respondents are stricken.
The items stricken seek evidentiary matter which should be sought in discovery proceedings rather than in a bill of particulars. Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.